Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 08/25/2022 is acknowledged. Claims 2, 11-30, and 32-40 have been canceled, claims 3, 5, 6, 8, and 10 have been withdrawn, and new claims 41-50 have been added. The withdrawn claim 10 is no longer withdrawn based on the amendments to claim 10. New claims 42, 44, 45, and 47 are directed to non-elected species and thus withdrawn by the examiner. Claims 1, 4, 7, 9, 10, 31, 41, 43, 46, and 48-50 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments, arguments, and affidavit filed on 08/25/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claims 36-40 over Cao et al. (US 2016/0058008 A1), Najafi et al. (US 2011/0190392 A1), and Midha et al. (Studies on the properties of nonwoven surgical gowns, https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.883.9118&rep=rep1&type=pdf) and of claims 36-40 over Cao et al. (US 2016/0058008 A1), Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580), and Midha et al. (Studies on the properties of nonwoven surgical gowns, https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.883.9118&rep=rep1&type=pdf) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, new claims are hereby included in the rejections and the rejections are modified based on the new claims. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 9, 10, 41, 43, 46, 48, and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) in view of Najafi et al. (US 2011/0190392 A1).
Cao et al. teach disinfecting fluids for immobilizing N-halamine such as 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one onto wipes, textiles, etc., by soaking (impregnating according to the disclosure in the instant specification) wipes or textiles to be antimicrobial; wherein the  textiles can be used as uniforms, surgical gowns, drapes and linens, etc. in hospitals to inactivate the pathogens and wherein disinfecting fluids for immobilizing N-halamine comprising at least one water soluble/dispersible halogen stabilizing compound such as hydroquinone (not a gelling agent) in claim 1, i.e., no polymeric binder (overlaps with gelling agent) (entire reference, especially abstract, paragraph 11, 22, 24, and 63-67, and claims 1, 6, and 9-14). No mechanical removing N-halamine step is disclosed by Cao et al.
As to claim 1, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” As far as the examiner can tell (there is no clear indication), the basic characteristic of the claimed composition is a fibrous composition impregnated with 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one. In this regard the presence of halogen stabilizer taught by Cao et al. in claim 1 does not materially affect the “basic and novel characteristics of the invention”.
Cao et al. are silent about air permeability of the claimed composition in comparison to composition not comprising 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one in claim 10 and 49. “Essentially similar” air permeability is not defined by to the instant specification, the only disclosure is example 5 comparing compound I (N-halamine) with and without gelling agents and figure 11 comparing both MC/EtOH treated and MC/gel treated with untreated and the description of figure 17 that the gel binder bridges between the fibers in the fibrous matrix composition would impede the flow of air through the pad. The embodiment of claims 1 and 9 taught by Cao et al. being a textile treated with the composition comprising the claimed N-halamine and a halogen stabilizing compound which is not a gelling agent; thus, the textile in claim 9 of Cao et al. is treated with N-halamine without gelling agents and consequently, the textile in claim 9 of Cao et al. would have the same claimed air permeability in comparison to untreated textile.
Cao et al. do not specify the antimicrobial textiles being used for wound dressing.
This deficiency is cured by Najafi et al. who teaches compositions comprising N-halogenated amine (an N-halamine) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 being part of wound disinfectant article (wound dressing), antimicrobial wipes, etc. (disposable) (entire reference, especially abstract, paragraph 111, 128, 146, and 147, and claims 1, 11, and 15).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Najafi et al. to specify the antimicrobial textiles taught by Cao et al. can be wound dressing. Compositions comprising N-halogenated amine (an N-halamine) being part of both wound dressing and antimicrobial wipes was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the antimicrobial textiles taught by Cao et al. can be wound dressing flows from compositions comprising N-halogenated amine (an N-halamine) having been used in the prior art as part of both wound dressing and antimicrobial wipes, and from its being recognized in the prior art as useful for the same purpose as disinfecting wipes and wound dressing. 

Response to Applicants’ arguments:
Applicants argue with regard to “consisting essentially of” that inclusion of polymeric binder would materially affect the basic and novel property of the claimed invention.
However, this argument is not deemed persuasive. The basic and novel property of the claimed invention is a composition for impregnating fabric without gelling agent according to page 17, line 20-22 in the instant specification.
The one embodiment claimed by Cao et al. in claims 1 and 9 is a textile treated with the composition comprising the claimed N-halamine and a halogen stabilizing compound which is not a polymeric binder; thus, the presence of halogen stabilizer in the textile in claim 9 of Cao et al. does not materially affect the “basic and novel characteristics of the invention”.
The embodiment claimed by Cao et al. in claims 2 and 10 is an alternative embodiment; the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2145 X/D.1) and a reference that clearly names the claimed species anticipates the claim no matter how many other species are named (MPEP 2131.02): the embodiment of claims 1 and 9 anticipates the aspect of without polymeric binder of basic and novel characteristics of the invention while the obviousness is because of the claimed 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one being a species of N-halamine claimed in claim 1 by Cao et al. (also a species of the N-halamine genus disclosed in the instant specification page 3 and 14).

Claims 31 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) and Najafi et al. (US 2011/0190392 A1), as applied to claims 1, 4, 7, 9, 10, 41, 43, 46, 48, and 49, further in view of Disposable Nonwoven for Medical Application (https://www.technicaltextile.net/articles/disposable-nonwoven-for-medical-application-6594, 09/2012).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles such as surgical gowns being disposable.
This deficiency is cured by “Disposable Nonwoven for Medical Application” which teaches antibacterial surgical gowns being disposable (entire reference, especially the 2nd paragraph on 2nd page and the last paragraph on page 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Disposable Nonwoven for Medical Application” to specify the antimicrobial textiles such as surgical gowns taught by Cao et al. being disposable. Antimicrobial textiles such as surgical gowns being disposable was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 1, 4, 7, 9, 10, 41, 43, 46, 48, and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) in view of Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles being disposable wound dressing.
This deficiency is cured by “Innovative developments in antimicrobial textiles” which teaches antimicrobial textiles being used in the health care industry as disposable wound dressing materials (2nd paragraph).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Innovative developments in antimicrobial textiles” to specify the antimicrobial textiles taught by Cao et al. being disposable wound dressing. Antimicrobial textiles being used in the health care industry as disposable nonwoven and wound dressing materials was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 31 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) and Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580), as applied to claims 1, 4, 7, 9, 10, 41, 43, 46, 48, and 49, further in view of Disposable Nonwoven for Medical Application (https://www.technicaltextile.net/articles/disposable-nonwoven-for-medical-application-6594, 09/2012).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles such as surgical gowns being disposable.
This deficiency is cured by “Disposable Nonwoven for Medical Application” which teaches antibacterial surgical gowns being disposable (entire reference, especially the 2nd paragraph on 2nd page and the last paragraph on page 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Disposable Nonwoven for Medical Application” to specify the antimicrobial textiles such as surgical gowns taught by Cao et al. being disposable. Antimicrobial textiles such as surgical gowns being disposable was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Argument regarding the 2nd – 4th 103 rejections is basically the same as the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above. 

Claims 1, 4, 7, 10, 41, 43, 46, and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howland (WO 2013/006203) in view of Najafi et al. (US 2011/0190392 A1) and Worley et al. (US 5,057,612).
Howland teaches an antimicrobial textile comprising a cellulosic fiber layer with a surface of the fiber layer being coated with an antimicrobial coating including at least one type of consumable halogen component selected from halamine, etc., used as personal protection equipment ("PPE") (entire reference, especially abstract, paragraph 6, 15, and 90, claims 25 and 27).
Howland is silent about air permeability of the claimed composition in comparison to composition not comprising 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one in claim 10 and 49. “Essentially similar” air permeability is not defined by to the instant specification, the only disclosure is example 5 comparing compound I (N-halamine) with and without gelling agents and figure 11 comparing both MC/EtOH treated and MC/gel treated with untreated and the description of figure 17 that the gel binder bridges between the fibers in the fibrous matrix composition would impede the flow of air through the pad. Howland does not teach the antimicrobial coating comprising a gelling agent; thus, the textile taught by Howland would have the same claimed air permeability in comparison to untreated textile.
Howland does not specify the antimicrobial consumable halogen component halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one.
This deficiency is cured by Worley et al. who teach substituted N-halo derivatives of imidazolidin-4-ones (halamine) including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one are stable, noncorrosive biocides which are resistant to direct sunlight, and are useful as disinfectants, sanitizers, and algae inhibitors (entire reference, especially abstract and example 6).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland and Worley et al. to specify the antimicrobial halamine taught by Howland including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one. Antimicrobial halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	
Howland does not specify the antimicrobial textiles being used for wound dressing.
This deficiency is cured by Najafi et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland, Worley et al., and Najafi et al. to specify the antimicrobial textiles taught by Howland in combination with Worley et al. can be wound dressing. Compositions comprising N-halogenated amine (an N-halamine) being part of both wound dressing and antimicrobial wipes was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the antimicrobial textiles taught by Howland in combination with Worley et al. can be wound dressing flows from compositions comprising N-halogenated amine (an N-halamine) having been used in the prior art as part of both wound dressing and antimicrobial wipes, and from its being recognized in the prior art as useful for the same purpose as disinfecting wipes and wound dressing. 

Response to Applicants’ arguments:
Applicant’s arguments based on the declaration are address in “Response to applicants’ 37 CFR 1.132 declaration” below.

 Response to applicants’ 37 CFR 1.132 declaration:
The declaration under 37 CFR 1.132 filed 08/25/2022 is insufficient to overcome the rejection of pending claims as set forth in the last Office action because: applicant’s console stated that Worley teaches hundreds of N-halamine while the claimed 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one unexpectedly being the only one being adsorbed by fibrous compositions effectively; however, this allegation is not factually supported. From MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Furthermore, the instant invention is directed to N-halamines and is not limited to1-chloro-2,2,5,5-tetramethylimidazolidin-4-one according to the instant specification (abstract and page 14, line 9-26). Thus, the criticality of 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one over any other N-halamine is not established.

Claims 1, 4, 7, 10, 41, 43, 46, and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howland (WO 2013/006203) in view of Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580) and Worley et al. (US 5,057,612).
Howland teaches an antimicrobial textile comprising a cellulosic fiber layer with a surface of the fiber layer being coated with an antimicrobial coating including at least one type of consumable halogen component selected from halamine, etc., used as personal protection equipment ("PPE") (entire reference, especially abstract, paragraph 6, 15, and 90, claims 25 and 27).
Howland does not specify the antimicrobial consumable halogen component halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one.
This deficiency is cured by Worley et al. who teach substituted N-halo derivatives of imidazolidin-4-ones (halamine) including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one are stable, noncorrosive biocides which are resistant to direct sunlight, and are useful as disinfectants, sanitizers, and algae inhibitors (entire reference, especially abstract and example 6).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland and Worley et al. to specify the antimicrobial halamine taught by Howland including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one. Antimicrobial halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 		
Howland does not specify the antimicrobial textiles being used for wound dressing.
This deficiency is cured by “Innovative developments in antimicrobial textiles” whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland, Worley et al., and “Innovative developments in antimicrobial textiles” to specify the antimicrobial textiles taught by Howland in combination with Worley et al. can be wound dressing. Antimicrobial textiles being used in the health care industry as disposable nonwoven and wound dressing materials was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 5th rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612